DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 1, 5, 6, 9, 10, 10, 11, 12, 10, 15, 17 and 18 of U.S. Patent No. 11132658 in view of Zucker (US 20200104594 A1) 
Claims 1, 4-11, 14-20 correspond to patented claims 1, 1, 2, 3, 1, 5, 6, 9, 10, 10, 11, 12, 10, 15, 17 and 18, except for the checkout terminal including a display configured to display a first confirmation screen corresponding to the first commodity list unless the unidentified shopper is identified as the known shopper prior to the settlement processing, in which case, a second confirmation screen corresponding to the first and second commodity lists in combination. However, the patented claims also disclose 
Generat[ing] commodity registration data for settlement processing for the known
shopper using the first commodity list unless the unidentified shopper is identified as the
known shopper prior to settlement processing, in which case, commodity registration data for settlement processing is generated using the first and second commodity lists in combination.
However Zucker discloses a confirmation screen before settlement at a checkout terminal (paragraph 34). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claims by confirming the commodity list generated (whether first or first+second) is what the user wants to purchase. The motivation for the combination is to alleviate customer frustration ([3]-[5])
Claims 2, 3, 12, 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11132658 in view of Zucker (US 20200104594 A1) and Glaser.
Regarding claims 2 and 3, the patented claim 1 discloses all the subject matter of claims 2 and 3 except for the same deficiency identified above and the additional subject matter of claims 2 and 3.
However, the patented claim 1 also further discloses 
Generat[ing] commodity registration data for settlement processing for the known
shopper using the first commodity list unless the unidentified shopper is identified as the
known shopper prior to settlement processing, in which case, commodity registration data for settlement processing is generated using the first and second commodity lists in combination.
However Zucker discloses a confirmation screen before settlement at a checkout terminal (paragraph 34). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claims by confirming the commodity list generated (whether first or first+second) is what the user wants to purchase. The motivation for the combination is to alleviate customer frustration ([3]-[5])

The patented claim as modified still fails to disclose the additional subject matter of claims 2 and 3. However Glaser discloses first, second and third selectable options for indicating items as purchased or not purchased (paragraph 146 adding items, removing items, changing a number, touch screen or buttons). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim as modified by including selectable options to modify items. The motivation for the combination is improved user experience (paragraph 34).

Claims 12 and 13 are rejected for the same reasons as above, but applied to patented claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyagi (US 20210182923 A1, US 20210182944 A1) discloses a system using cameras/sensors to associate purchased items with shoppers. Angenfelt (US 20200193404 A1) discloses a camera-based system for associating items to a customer. Liu (US 20200184230 A1) discloses a system for tracking customers in an automated checkout store. Zucker (US 20200143172 A1, US 20200134701 A1, US 20200137047 A1, US 20200104594 A1) discloses a camera-based system for associated items with a shopper and different shoppers with each other. Glaser (US 20200134590 A1, US 20200279240 A1, US 20180232796 A1, US 20170323376 A1) disclsoes a camera-based system for associating items with a user. Buibas (US 10282852 B1) discloses a camera-based system for tracking customers in a store.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687